Citation Nr: 1400558	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-29 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a pulmonary condition, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1964.
This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board on several occasions.  Most recently in July 2013 this issue was remanded for further development.  Specifically, the Board requested the Veteran be provided with a VA examination.  The Board finds this requested action was completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The probative evidence does not establish the Veteran's currently diagnosed pulmonary conditions began during or were otherwise caused by his military service, to include any exposure to jet fuel therein from September 1960 to September 1964.

CONCLUSION OF LAW

Criteria for service connection for a pulmonary condition have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a pulmonary condition.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As an initial matter the Board finds medical records establish the Veteran currently has chronic obstructive pulmonary disease (COPD), interstitial lung disease, and restrictive lung disease.  The Veteran asserts these pulmonary conditions are due to his active service.  The Veteran has not asserted these conditions began during his military service, but instead has consistently asserted these conditions are due to exposure to chemicals during his active service.  

Service treatment records were reviewed but do not reflect the Veteran made any complaint of, or sought any treatment for, any pulmonary or respiratory condition during active service.  Instead at his August 1964 separation physical his lungs and chest were noted to be in normal condition.  In an accompanying report of medical history the Veteran denied experiencing shortness of breath.  Therefore service treatment records do not reflect the Veteran's current pulmonary condition began during his active service.  The Veteran's own statements at this time provide some evidence against his current claim.

The Veteran asserts his current pulmonary conditions are due to exposure to jet fuel, Agent Orange, or other herbicides during service.  The Board notes that the Veteran's current pulmonary diseases are not included on the exclusive list of diseases which may be service connected on a presumptive basis after exposure to certain herbicide agents, including Agent Orange.  38 C.F.R. § 3.309(e).  Therefore the Veteran's currently diagnosed pulmonary conditions may not be presumptively service connected under this regulation.

The evidence also does not establish the Veteran was exposed to Agent Orange during his active service.  In his July 2008 written notice of disagreement the Veteran asserted his COPD was due to exposure to chemicals during active service, including while transporting barrels of what he believed to be Agent Orange or other herbicides.  The Veteran noted these barrels were marked with triangles.  

VA regulations provide veterans during the Vietnam War may be presumed exposed to Agent Orange if they served within the borders of the Republic of Vietnam or in few other oversee locations.  38 C.F.R. § 3.307.  However, in this case the evidence does not establish the Veteran served in Vietnam or any of the other locations presumed exposed to Agent Orange.  Moreover the Veteran himself has not alleged he was presumed exposed to Agent Orange.  Therefore the Board finds the Veteran did not serve in any area where exposure to Agent Orange was presumed during active service.

The evidence also does not establish the Veteran was exposed to Agent Orange during service.  As discussed, the Veteran alleged he transported some barrels intended for Vietnam that "may" have contained Agent Orange, described by the Veteran as marked with triangles.  However, the Board finds that as a lay person the Veteran lacks the competency to identify Agent Orange based on sight of the barrels alone (he has never claimed any knowledge as to how the barrels were marked).  

Moreover, even if the Board assumes it was a herbicide, the Veteran has not alleged the barrels were compromised or he was otherwise exposed to the herbicide within these barrels.  Therefore the Board finds the evidence does not establish the Veteran was exposed to Agent Orange during military service.

Regarding the Veteran's alleged exposure to jet fuel, his DD 214 reflects the Veteran worked as an aircraft mechanic during his active service.  Therefore the Board finds the Veteran was likely exposed to jet fuel on a routine basis throughout his active service.  However, as will be discussed below, the medical evidence does not establish the Veteran's currently diagnosed pulmonary conditions were due to exposure to jet fuel during his active service.

Post-service treatment records do not reflect the Veteran sought any medical treatment for shortness of breath or other pulmonary symptoms for several decades after his separation from active service.  The Board finds this gap in time between separation from service and seeking medical treatment provides limited evidence against the Veteran's claim his current pulmonary conditions are due to his active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

Additionally the evidence reflects the Veteran had an extensive smoking history.  Medical records estimate the Veteran has an equivalent to a forty-five pack year smoking history.  The Veteran quit smoking in approximately 1998.

Post-service medical treatment records reflect the Veteran first sought treatment for shortness of breath around April 2005, more than forty years after his separation from service.  

At that point the Veteran reported his chest hurt from prolonged coughing.  The physician opined the Veteran had a "bad case of bronchitis."  A chest x-ray the following month revealed increased interstitial markings.  The reviewing physician opined these markings were "likely related to chronic inflammatory process."  

In the summer of 2005 the Veteran continued to report he experienced a bad cough.  His physician prescribed a nebulizer which the Veteran reported helped relieve his bronchitis symptoms.

In December 2005 the Veteran again sought medical treatment for a chronic cough.  The physician opined this cough was probably secondary to his severe chronic gastroesophageal reflux (GERD) and postnasal drip.  The Board notes the Veteran is not service connected for GERD and his COPD could not be service connected secondary to a non-service connected condition. 

In August 2006 the Veteran returned to a VA medical facility reporting breathing problems for the past year.  The physician noted these problems began following pneumonia the previous year.  The physician also noted the Veteran's forty-five pack year smoking history and the Veteran's exposure to jet fuel during service.  Pulmonary function testing was performed and revealed mild obstructive/restrictive lung disease.  Upon examination chest sounds were normal.  The physician then opined there was no evidence of significant obstructive disease.  The physician then opined "restrictive disease due to fuel exposure" without any further explanation.

The Board finds this VA treatment records stating the Veteran had restrictive disease due to fuel exposure provides some evidence in support of the Veteran's claim.  However, the physician did not provide any explanation for his medical opinion.  The Board finds this lack of rationale for his medical conclusion greatly limits the probative value of this August 2006 VA treatment record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran continued to seek treatment for shortness of breath throughout 2006 and 2007.  The Veteran used inhalers and nebulizers as needed to treat his condition but with little improvement.  A chest x-ray from June 2007 revealed mild diffuse interstitial pulmonary fibrosis but "no active chest disease."  

In October 2007 the Veteran was evaluated by a physician in conjunction with his application for disability from the Social Security Administration (SSA).  At this evaluation the Veteran reported experiencing breathing problems "ever since suffering from a double pneumonia condition two years ago," or approximately 2005.  He made no reference to his current view that this problem is the result of service.

The physician opined the Veteran currently had lung muscle dysfunction and chronic airway obstruction.

In September 2013 the Veteran was provided with a VA examination.  The examiner reviewed claims file and personally interviewed and examined the Veteran.  He opined the Veteran has been diagnosed with COPD, interstitial lung disease, and restrictive lung disease all since the Veteran had pneumonia in 2005.  The Veteran's conditions required intermittent use of oral bronchodilators but no oxygen therapy or continuous oral or inhaled medications.  The examiner opined recent pulmonary function testing revealed mild restrictive and minimal obstructive disease.

The examiner noted the Veteran was an aircraft mechanic and was therefore likely exposed to aircraft fuel, including JP-4, during service.  However, the examiner opined that according to medical research "it is uncertain whether exposure to JP-4 causes respiratory effects in humans."  The examiner continued that there were no reported cases following chronic human occupational exposure to JP-4, and no respiratory effects reported after acute accidental inhalation exposure to high levels of JP-4.  In animal studies no alterations in respiratory system were noted after inhalation exposure up to 5,000 mg/m3 of JP-4.

The examiner also noted the Veteran had other comorbidities for his current pulmonary conditions, specifically his pneumonia in 2005 and long history of cigarette smoking.  

Based on all the foregoing the examiner opined, "the Veteran's restrictive disease to include Interstitial Pulmonary Fibrosis is less likely as not caused by or the result of his duties as an aircraft mechanic during his military service."  She continued, "In addition, it is my opinion that the Veteran's chronic obstructive lung disease, to include emphysema, is less likely as not caused by or the result of his duties as an aircraft mechanic during his military service."

The Board finds this examination report provides highly probative evidence against the Veteran's claim.  The examiner was familiar with the Veteran's history as well as personally examined the Veteran.  She provided a clear, unequivocal opinion and provided a full rationale, including citations to recent medical literature.  Therefore the Board finds this examination report is highly probative.

Based on the foregoing the Board finds the evidence does not establish the Veteran's currently diagnosed pulmonary conditions began during or were otherwise due to his active service, to include any exposure to jet fuel therein.  As discussed, service treatment records do establish the Veteran experienced any symptoms of these conditions during service.  Additionally the Veteran did not seek any medical treatment for his conditions for nearly forty years after separation from service.  Therefore his condition did not begin during active service.

The Board has considered the August 2006 VA treatment record in which the physician stated the Veteran had restrictive disease due to fuel exposure.  However, as discussed, the physician did not provide any rationale in support of his opinion, limiting the probative value of this report.  In contrast, the 2013 VA examiner opined the Veteran's current conditions were less likely than not related to his active service, to include any jet fuel exposure.  In support of her opinion the examiner pointed to lack of support for this theory in medical literature, as well as the Veteran's other factors which likely contributed to his current condition, including his smoking history and 2005 pneumonia.  This opinion was highly probative as the examiner provided a full rationale for her opinion.  Therefore the Board finds the probative report of the 2013 VA examiner is more persuasive and establishes the Veteran's currently diagnosed conditions were less likely than not due to his active service.  Therefore the evidence is not in relative equipoise and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Accordingly, the Veteran's claim for service connection is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and post-service VA treatment records have been obtained, and the Veteran did not indicate he received any private treatment for his pulmonary conditions.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The claim is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


